 362DECISIONSOF NATIONALLABOR RELATIONS BOARDployees who,during the off season,do maintenance and con-struction work on the gins and oil mill, and most of whom do pro-duction work during the seasonal period. Statistics submittedat the hearing show that the seasonal employees are employed,on the average,fora total of 13 weeks.However,about 100 sea-sonal employees remain throughout the entire 20-week season.Many of them retain contact with their supervisors during the offseason,and about 34 percent of the seasonal employees are re -employed each year.'Because of their skill,about 40 to 50 per -cent of the seasonal employees who return yearly are employed inkey production positions at the plants,as are many year-roundemployees.Most of the employees performing the same work re -ceive the same rate of pay, regardless of whether they areseasonal or year-round employees.Preference in hiring forseasonal work is given to those employees who have workedduring a previous season.Year-round employees have certainbenefits that seasonal employees do not receive,such as va-cations with pay, seniority rights,and pensions.Upon the entire record,we find that:(1)The seasonal em-ployees have sufficient community of interests with the non-seasonal employees to warrant their inclusion in the unitsought by the Petitioner;and (2)they have sufficient interest intheworking conditions at the gins and mill to entitle them tovote in the election directed herein.8W@ find that the following employees constitute a unit appro-priate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All production and maintenance employees at the Employer'sgins and mill at Corcoran,Tulare,and Tipton,California, in-cluding seasonal employees,shipping and receiving employees,warehousemen,and truckdrivers,but excluding office clerical,professional,and technical employees,watchmen,guards,agricultural laborers,ranch-shop,feed-mill,andwater-department employees,and supervisors as defined in the Act.5.In view of the proximity of the peak of the seasonal em -ployment,we shall direct an immediate election.[Text of Direction of Election omitted from publication.]7The above findings are based on the 2-year period, 1951-53, which the parties stipulatedis typical of the Employer's operations.8 Stokely- Van Camp, Inc , 102 NLRB 1259; Utah Canning Co , 100 NLRB 606A. S. ABELL COMPANY (WMAR-TV)andAMERICAN FED-ERATION OF TELEVISION AND RADIO ARTISTS, AFL. CaseNo. 5-RC-1323. December 15, 1953DECISION AND CERTIFICATION OF RESULTSOF ELECTION'On September 15, 1953,pursuant to a stipulation for certifica-tion upon consent election executed between the Employer and107 NLRB Ido 102.1 A. S. ABELL COMPANY (WMAR-TV)363Petitioneron August19, 1953, an electionby secretballot wasconducted under the direction and supervision of the RegionalDirectorfor the FifthRegion. At the conclusion of the election,the parties were furnishedwith a tallyof ballots which showedthat of approximately 7 eligible voters,7 cast ballots,of which3were for the Petitioner,and 4 were against the participatinglabor organization.Thereafter,on September 18, 1953, the Petitioner filedtimely objectionsto conduct affecting the results of the election,alleging that the Employer had interfered with, restrained, andcoerced the employees,by a letter sent to each employee onSeptember15, 1953, the day of theelection,and thereby pre-vented a free choice of representatives. The Petitioner furtheralleged that the Employer coerced the employees by refusing tohonor the Union's designations,and requiring an election"solely to evade and defeat its responsibility to bargain withsaid Representative."The Petitioner requestedthat the Reg-ional Director(1)set aside the election;(2)certify the Pe-titioner;and (3)order theEmployer tobargain with the Union.Inaccordancewith theBoard's Rules and Regulations, theRegionalDirector investigated the Petitioner'sobjections,and on October22, 1953,issued and served upon the partieshis report on objections,in which he found theobjections to bewithoutmerit and recommendedthat theybe overruled, andthat acertification of results of election issue. On October 28,1953, the Petitioner filed exceptions to the Regional Director'sreport, and on November12, 1953, theEmployer filed a briefin support of the Regional Director's report.On October14, 1953, the Petitionerby letterstated that theobjections filed in the above matter go to the contents of theletter and the matter and timing of its distribution and to noother event prior to the election."With respect to the contents of the letter,the Regional Di-rector foundthat itcontained neither"promise of benefit,"nor "threat of reprisal,implied or otherwise,and is there-fpre, protected free speech under Section 8(c) of the Act."We agree. A closestudy of thelanguage used shows that,although the letter clearly indicated the Employer's pre-ference for dealing directly with the employees rather thanthrough a labor organization,itcontained no threat of reprisalor force, or promise of benefit, and made it clear to the em-ployeesthat theywere free to vote as they chose.The Boardhas held that such views fall within the protectiveambit ofSection 8(c) of the Act.11Q-F Wholesalers,Inc., 87 NLRB 1085, 1086107 NLRB No. 102. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the manner and timing of the distribution ofthe letter,the Regional Director found that it was sent to eacheligible employee, either by use of the office mailboxes, orthrough personal delivery by the secretary of the vice president.The mailboxes were approximately 85 feet from,and not withinview of, the polling area.The letter was placed in the boxesaround 1 p. m. , or delivered by hand about 1:15 p. m. with oneexception.'The election was held between 4 and 5 p. m. thesame afternoon.The Regional Director was of the opinion thatthemanner and timing of the distribution did not interferewith a free choice of representatives.We agree.The Boardhas held under similar circumstances that such a distributionof material does not substantially interfere with the conduct oftheelection.3We find, therefore,that there was no sub-stantial interferencewith the conduct of the election. Ac-cordingly, we overrule the Petitioner's objections.As thePetitioner failed to secure a majority of the validballots cast,we shall certify the results of the' election.[The Board certified that a majority of the valid ballots wasnot cast for American Federation of Television and RadioArtists, AFL,and that the said labor organization is not the ex-clusive representative of the employees of the Employer.]2The Regional Director found that one employee did not report for work until 4:30 p. mAt that time he discovered the letter in his mailbox, which had been placed there at 1 p. m ,and while reading it,was approached by the secretary and told that there was a letter forhim in his box.The employee obviously could not have received the letter prior to report-ing for work,and was already reading it when approached by the secretary.Moreover, asstatedearlier, the letter contained no coercive comment,or materialwhichwould con-stitute interference with a free choice of the ballot. We find this objection without merit.Emerson Electric Company, 106 NLRB No. 28; Allen-Morrison Sign Company, Inc., 104NLRB 1063; Moyer & Pratt, Inc., 100 NLRB 1147.3Meyer & Welch, Inc., 85 NLRB 706; SouthBendWhite Swan Laundry, 106 NLRB 179.NEW YORK SHIPPING ASSOCIATION AND ITSMEMBERS,AS FOLLOWS: 1. STEAMSHIP LINES AND AGENTS: ALCOASTEAMSHIP COMPANY, INC., AMERICAN EXPORT LINES,INC.,AMERICAN-HAWAIIAN STEAMSHIP COMPANY,AMERICAN-ISRAELI SHIPPING CO., INC., AMERICANPRESIDENT LINES, LTD., AMERICAN-WEST AFRICANLINE, INC., ANCHOR LINE, LTD., ARGENTINE STATELINE, ATLANTIC OVERSEAS CORPORATION, BERCOVICINAVIGATION AGENCY, INC., BARBER STEAMSHIP LINES,INC.,BLACK DIAMOND STEAMSHIP CORP., BOISE-GRIFFIN STEAMSHIP CO., INC., BOOTH AMERICANSHIPPING CORPORATION, BOYD, WEIR & SEWELL, INC.,BRISTOL CITY LINEOR STEAMSHIPS, LTD., BULL-INSULAR LINE, INC., CHILEAN LINE, COSMOPOLITANSHIPPINGCOMPANY,INC.,CUNARD STEAMSHIPCOMPANY, LTD., DICHMANN, WRIGHT & PUGH, INC.,107 NLRB No 123